DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-18 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
abstract idea:  
stor[ing] (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures having no inherent meaning, and a plurality of icons applicable to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information for creating the display screen; display[ing] the display screen including the check sheet and the plurality of icons; writing test data including icons applied by an examinee to the check sheet, and an examinee's ID; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables; and storing results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a straight line extending obliquely upward and rightward from one end of the intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and leftward from one end of the bottom of the triangular figure to a window virtual line, and (v) an S-shaped curved line extending downward from the bottom of the triangular figure to a window virtual line.
— 	Considering claim 7, the following claimed limitations recite an abstract idea: 
	stor[ing] (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures having no inherent meaning, and a plurality of icons applicable to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information for creating the display screen, display[ing] the display screen including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet, and an examinee's ID; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables; and storing results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a straight line extending obliquely downward from one end of the  intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and rightward from an intermediate location on the straight line to a lower portion of the circular figure, and (v) an S-shaped curved line extending upward from the bottom of the triangular figure to a window virtual line.

— 	Considering claim 13, the following claimed limitations recite an abstract idea:  
	stor[ing] (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures having no inherent meaning, and a plurality of icons applicable to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information for creating the display screen, display[ing] the display screen including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet, and an examinee's ID; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on  the check sheet in the read-out test data falls under the definitions in the tables; and storing results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a first straight line extending obliquely upward from a first end of the intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and leftward from a first end of the bottom of the triangular figure to a window virtual line, (v) an S-shaped curved line extending downward from an intermediate portion of the bottom of the triangular figure to a window virtual line, (vi) a second straight line extending from an end of the cut-out of the circular figure to an end of the cutout of the triangular figure, and (vii) a third straight line which is inclined and extends from a second end of the intermediate line to a second end of the bottom of the triangular figure.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computer connected to a terminal via a communication network, the computer comprising a memory, a processor, etc., which are utilized to facilitate the functions recited with respect to: e.g. writing test data that includes icons applied by an examinee and the examinee’s ID); reading the data from the memory (to count the total number of icons applied to the check list); executing discrimination (discrimination of whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables stored in the memory); storing the results of the discrimination, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above demonstrate that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). 

additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the use of a commercially available conventional device (e.g. a smartphone), which communicates with a remote conventional computer over a conventional communication network (see [0070] of the specification); and wherein the above conventional device is utilized to perform the conventional computer functions discussed above (e.g. retrieving data from a memory/database; displaying data to a user, receiving input from the user, analyzing the received input and thereby generating one or more outputs, etc.) 
It is further worth noting that the use of a conventional computer to evaluate a subject’s aptitude by, for example (i) displaying a task(s) that involves one or more graphical elements and (ii) evaluating the accuracy of the user’s response(s) to the task(s), etc., is already directed to an old, routine and well-known conventional activity in the art (e.g. see US 5,911,581; US 2002/0106617; also US 2005/0187436).  
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea. 
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-6, 8-12 and 14-18). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea 
abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 3, 5, 9, 11, 15 and 17 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The limitations recited per each of the above claims is directed to a nonfunctional descriptive matter; and therefore, each of the above claims fails to add a further structural and/or functional element to the system claim upon which it depends.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-18 are rejected under 35 U.S.C.103 as being unpatentable over Kaula 2014/0066802 in view of Mishkin 6,377,781. 
	Regarding each of claims 1, 7 and 13, Kaula teaches the following claimed limitations: a visual approach-based aptitude testing system comprising a computer connected to a terminal of an examinee ([0004], [0045]: e.g. a system for evaluating a user’s ability or aptitude, wherein the system comprises a computer with a touchscreen display—such as a tablet computer. In this regard, the touch screen display is construed as the examinee’s terminal), wherein the computer includes: a memory which stores (i) information for creating a display screen including a check sheet in which a plurality of depicts a plurality of objects or icons, wherein the area of the screen on the left-side depicts a scale that needs to be balanced; and the area of the screen on the right-side depicts objects or icons that the user selectively chooses and apply to balance the scale on the left-side; and wherein the above arrangement is generated based on data items stored in its memory. Accordingly, the system already stores information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures, and a plurality of icons applicable to the check sheet), and (ii) a first section including definitions of the boundary elements in the check sheet, a second section including kinds, a number, and definitions of the icons, and a third section including definitions of meanings of positions of the icons in the check sheet ([0085]: e.g. as already discussed above, the system displays the different objects/icons and their arrangement—see FIG 14A—based on data stored in its memory; and therefore, the system already stores data describing: each of the objects/icons to be displayed generated; the kind and number of objects/icons to be displayed; the specific position of each of the objects/icons, etc. The above teaching indicates that the memory stores: a first section including definitions of the boundary elements in the check sheet, a second section including kinds, a number, and definitions of the icons, and a third section including definitions of meanings of positions of the icons in the check sheet); and a processor which executes a program to perform operations including: providing the information for creating the display screen to the examinee's terminal, so that the examinee's terminal displays the display screen including the check sheet and the plurality of icons (see FIG 14A: e.g. based on instruction executed via the processor, the touch screen [the examinee’s terminal] displays the display screen that includes the check sheet [e.g. the scale depicted on the left-side of the display] and the plurality of icons [the objects/icons depicted on the right-side of the display]); writing, to the memory, test data including icons applied by the examinee to the check sheet via the terminal ([0086]: e.g. the user provides response to the assessment or task, such as selectively moving one or more of the objects/icons from the right-side of the display to the left-side of the display in an attempt to balance the scale. The above indicates the process of writing into the memory test data including icons applied by the examinee to the check sheet via the terminal); reading out the test data stored in the memory to count a total number of the icons applied to the check sheet; executing discrimination of whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the sections stored in the memory; and storing results of the discrimination in the memory to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons ([0087]: e.g. the system evaluates the user’s response, such as determining whether the user was able to balance the scale. This indicates the process of executing a count-up of a total number of the icons in the test data; and thereby discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the sections. In addition, the system also generates a score based on the user’s performance, i.e. whether the objects/icons the user selectively applied balanced the scale; and this already indicates the process of storing results obtained from the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons and the arrangement of the icons). 
	Kaula does not explicitly describe that the graphic figures have no inherent meaning; and the boundary elements comprise “(i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure . . .” (see the last paragraph of each of claims 1, 7 and 13).
	However, the above limitations are describing the content of the displayed information—such as the kind and/or shape of the displayed figures; and therefore, they are directed to nonfunctional descriptive matter. 
	In this regard, Kaula already teaches different exemplary embodiments that each depict different types and/or arrangements of figures (see FIG 6A to FIG 9B; FIG 13A to FIG 15B). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaula’s system; for example, by providing the clinician with an option to create one or more additional tasks using different types of regular and/or irregular figures, etc., so that the clinician would be able to generate one or more additional assessment materials to further evaluate the user’s skills. 
Similarly, Kaula does not explicitly describe the sections implied above in terms of tables; however, Kaula describes an alternative implementation where a table is utilized to organize information regarding an assessment task that involves graphical objects/icons (see [0074]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 


Kaula’s system; for example, by providing an option to utilize one or more tables (e.g. 
a first table, a second table, a third table, etc.) to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position and/or relationships of each of the objects/icons, etc.), so that the user (e.g. the clinician, the test taker, etc.) would be able to easily recognize the format and applicability of each assessment while neatly organizing the information; and wherein the system further utilizes the data stored in each of the one or more tables when evaluating the user’s performance.  
	Kaula also does not explicitly describe that the computer is connected to the terminal of the examinee through a communication network; writing (or reading out) an examinee's ID transmitted from the terminal.
	However, Mishkin discloses a system for providing one or more tests to a student; the system comprises a server computer that is connected to a student’s computer via a communication network (see FIG 1, labels ‘101’, ‘114’, ‘110’), wherein the server computer stores data for generating a test (FIG 1, label ‘103’); and wherein the test is transmitted to the student’s computer/terminal, so that the student takes the test after the student has logged in to a test session using his/her identification data; and furthermore the system generates and stores the student’s result (col.7, lines 8-28).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kaula in view of Mishkin; for example, by incorporating a client server arrangement, so that the user’s computer communicates—via a communication network—with a computer on a network, such as a computer that stores various test e.g. the score) that the system generates would be correctly associated with the right user.  
Regarding each of claims 2, 8 and 14, Kaula in view of Mishkin teaches the claimed limitations as discussed above. 
The limitation, “wherein the memory further stores a fourth table including meanings of positional relationships between the icons or between the icons and lines in the check sheet, and wherein the operations performed by the processor further include executing discrimination of whether or not the positional relationships exist in the arrangement of the icons in the read-out test data, with reference to the fourth table”, is already addressed above according to the modification discussed with respect to claims 1, 8 and 13.
Particularly, the modified system incorporates one or more tables (e.g. a first table, a second table, a third table, etc.) to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position and/or relationships of each of the objects/icons, etc.), so that the user (e.g. the clinician, the test taker, etc.) would be able to easily recognize the format and applicability of each assessment while neatly organizing the information; and wherein the system further utilizes the data stored in each of the one or more tables when evaluating the user’s performance.  
 Kaula in view of Mishkin teaches the claimed limitations as discussed above. 
Kaula further teaches, wherein the positional relationships comprise at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship ([0087]: e.g. based on reference data stored in the database, the system determines whether the arrangement that the user is making—by moving one or more of the objects/icons from the right-side of the display to the left-side of the display—is proper to balance the scale. Thus, the positional relationships comprise at least one of an overlapping relationship, a contact relationship, etc.). 
Regarding each of claims 4, 10 and 16, Kaula in view of Mishkin teaches the claimed limitations as discussed above. 
The limitation, “wherein the memory further stores a fifth table including   meanings of the applied icons forming specific patterns, and wherein the operations performed by the processor further include executing discrimination of whether or not one of the specific patterns exists in the icons applied to the check sheet”, is also already addressed above according to the modification discussed with respect to claims 1, 8 and 13. As already indicated above, the modified system incorporates one or more tables (e.g. a first table, a second table, a third table, etc.) to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position and/or relationships of each of the objects/icons, etc.), so that the user (e.g. the clinician, the test taker, etc.) would be able to easily recognize the format and applicability of each assessment while neatly organizing the information; and wherein the system further utilizes the data stored in each of the one or more tables when evaluating the user’s performance.  
 Kaula in view of Mishkin teaches the claimed limitations as discussed above. 
Kaula further teaches, wherein the specific patterns include at least one of a crowded arrangement, a dispersive arrangement, a balanced arrangement, a deviative arrangement, a bottom arrangement, an upper arrangement, a top-and-bottom arrangement, a left-and-right arrangement, a protruding arrangement, and a doll arrangement ([0087]: e.g. the system utilizes the reference data stored in the database to determine whether the arrangement that the user is creating—by moving one or more of the objects/icons from the right-side of the screen to the left-side of the screen—is proper to balance the scale. Accordingly, the above indicates one or more of the patterns listed in the claim; such as crowded arrangement, a balanced arrangement, etc.). 
Regarding each of claims 6, 12 and 18, Kaula in view of Mishkin teaches the claimed limitations as discussed above. 
The limitation, “wherein the memory further stores a sixth table including a meaning of an appearance of a specific one of the icons . . . executing discrimination whether or not the specific icon appears”, is also already addressed above according to the modification discussed with respect to claims 1, 8 and 13. For instance, the modified system implements one or more tables (e.g. a first table, a second table, a third table, etc.) to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position and/or relationships of each of the objects/icons, etc.), so that the user (e.g. the clinician, the test taker, etc.) would be able to easily recognize the format and applicability of each assessment while neatly organizing the information; and wherein the system further utilizes the data stored in each of the one or more tables when evaluating the user’s performance.  
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. For example, claim 1 of the current application recites limitations that are similar to the limitations recited per claim 1 of each of the above copending applications even though claim 1 of the current application does not recite the use of a rectangular frame to depict the boundary elements.
However, given the implementation recited per claim 1 of the current application, which requires the presentation of boundary elements, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the current application; for example, by providing an option to choose a test area that involves a frame (e.g. a rectangular frame, etc.), so that the testing process would be more adaptive to accommodate different types of test formats. 
In addition, claim 1 of each of the above copending applications recites features that are similar to the features claim 1 of the current application, except that claim 1 of each of the above copending applications does not list the boundary elements. 
However, since the boundary elements implied per claim 1 of each of the above copending applications are already figures/shapes, it would have been obvious to one 
of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of each of the above copending applications; for example, by 
It is worth noting that similar type of obviousness analysis applies to the additional features recited per the relevant dependent claims.    
(b)	In addition, claims 1-18 of the current application are also provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of the copending Applications 17/132627.   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. For example, claim 1 of the current application recites limitations that are similar to the limitations recited per claim 1 of the above copending applications, except that claim 1 of the current application does not recite the use of a rectangular frame to depict the boundary elements.
However, given the implementation recited per claim 1 of the current application, which requires the presentation of boundary elements, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the current application; for example, by providing an option to choose a test area that involves a frame (e.g. a rectangular frame, etc.), so that the testing process would be more adaptive to accommodate different types of test formats. 
It is worth noting that similar type of obviousness analysis applies to the additional features recited per the relevant dependent claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715